       Case 5:20-cv-08748-LHK Document 1 Filed 12/10/20 Page 1 of 9




1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
9
10     Scott Johnson                             Case No.
11               Plaintiff,
12                                               Complaint For Damages And
          v.                                     Injunctive Relief For Violations
13                                               Of: Americans With Disabilities
       Ruby Anvari, in individual and            Act; Unruh Civil Rights Act
14     representative capacity as Trustee of
       the Ali & Ruby Anvari 2007 Trust;
15     Ali A. Anvari, in individual and
       representative capacity as Trustee of
16     the Ali & Ruby Anvari 2007 Trust;
       Atkar Enterprises, Inc., a
17     California Corporation

18               Defendants.

19
20         Plaintiff Scott Johnson complains of Ruby Anvari, in individual and

21   representative capacity as Trustee of the Ali & Ruby Anvari 2007 Trust; Ali A.

22   Anvari, in individual and representative capacity as Trustee of the Ali & Ruby

23   Anvari 2007 Trust; Atkar Enterprises, Inc., a California Corporation; and

24   alleges as follows:

25
26
       PARTIES:
27
       1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
28
     level C-5 quadriplegic. He cannot walk and also has significant manual


                                            1

     Complaint
       Case 5:20-cv-08748-LHK Document 1 Filed 12/10/20 Page 2 of 9




1    dexterity impairments. He uses a wheelchair for mobility and has a specially
2    equipped van.
3      2. Defendants Ruby Anvari and Ali A. Anvari, in individual and
4    representative capacity as Trustee of the Ali & Ruby Anvari 2007 Trust, owned
5    the real property located at or about 175 W Capitol Expy, San Jose, California,
6    in June 2019 and July 2020.
7      3. Defendants Ruby Anvari and Ali A. Anvari, in individual and
8    representative capacity as Trustee of the Ali & Ruby Anvari 2007 Trust, own
9    the real property located at or about 175 W Capitol Expy, San Jose, California,
10   currently.
11     4. Defendant Atkar Enterprises, Inc. owned Chevron located at or about
12   175 W Capitol Expy, San Jose, California, in June 2019 and July 2020.
13     5. Defendant Atkar Enterprises, Inc. owns Chevron (“Gas Station”)
14   located at or about 175 W Capitol Expy, San Jose, California, currently.
15     6. Plaintiff does not know the true names of Defendants, their business
16   capacities, their ownership connection to the property and business, or their
17   relative responsibilities in causing the access violations herein complained of,
18   and alleges a joint venture and common enterprise by all such Defendants.
19   Plaintiff is informed and believes that each of the Defendants herein is
20   responsible in some capacity for the events herein alleged, or is a necessary
21   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
22   the true names, capacities, connections, and responsibilities of the Defendants
23   are ascertained.
24
25     JURISDICTION & VENUE:
26     7. The Court has subject matter jurisdiction over the action pursuant to 28
27   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
28   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.


                                            2

     Complaint
       Case 5:20-cv-08748-LHK Document 1 Filed 12/10/20 Page 3 of 9




1      8. Pursuant to supplemental jurisdiction, an attendant and related cause
2    of action, arising from the same nucleus of operative facts and arising out of
3    the same transactions, is also brought under California’s Unruh Civil Rights
4    Act, which act expressly incorporates the Americans with Disabilities Act.
5      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
6    founded on the fact that the real property which is the subject of this action is
7    located in this district and that Plaintiff's cause of action arose in this district.
8
9      FACTUAL ALLEGATIONS:
10     10. Plaintiff went to the Gas Station in June 2019 and July 2020 with the
11   intention to avail himself of its goods or services motivated in part to
12   determine if the defendants comply with the disability access laws.
13     11. The Gas Station is a facility open to the public, a place of public
14   accommodation, and a business establishment.
15     12. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
16   to provide wheelchair accessible parking in conformance with the ADA
17   Standards as it relates to wheelchair users like the plaintiff.
18     13. The Gas Station provides parking to its customers but fails to provide
19   wheelchair accessible parking.
20     14. One problem that plaintiff encountered is that there was no accessible
21   parking whatsoever in the parking lot.
22     15. Plaintiff believes that there are other features of the parking that likely
23   fail to comply with the ADA Standards and seeks to have fully compliant
24   parking available for wheelchair users.
25     16. On information and belief the defendants currently fail to provide
26   wheelchair accessible parking.
27     17. Additionally, on the dates of the plaintiff’s visits, the defendants failed
28   to provide wheelchair accessible door hardware in conformance with the ADA


                                               3

     Complaint
       Case 5:20-cv-08748-LHK Document 1 Filed 12/10/20 Page 4 of 9




1    Standards as it relates to wheelchair users like the plaintiff.
2      18. The Gas Station provides door hardware to its customers but fails to
3    provide wheelchair accessible door hardware.
4      19. A problem that plaintiff encountered is that the entrance door hardware
5    at the Gas Station store had a pull bar style handle.
6      20. Plaintiff believes that there are other features of the door hardware that
7    likely fail to comply with the ADA Standards and seeks to have fully compliant
8    door hardware available for wheelchair users.
9      21. On information and belief the defendants currently fail to provide
10   wheelchair accessible door hardware.
11     22. Moreover, on the dates of the plaintiff’s visits, the defendants failed to
12   provide wheelchair accessible paths of travel in conformance with the ADA
13   Standards as it relates to wheelchair users like the plaintiff.
14     23. The Gas Station provides paths of travel to its customers but fails to
15   provide wheelchair accessible paths of travel.
16     24. The problem that plaintiff encountered is that the ramp at the Gas
17   Station store entrance had a slope that was too steep for plaintiff.
18     25. Plaintiff believes that there are other features of the paths of travel that
19   likely fail to comply with the ADA Standards and seeks to have fully compliant
20   paths of travel available for wheelchair users.
21     26. On information and belief the defendants currently fail to provide
22   wheelchair paths of travel.
23     27. These barriers relate to and impact the plaintiff’s disability. Plaintiff
24   personally encountered these barriers.
25     28. As a wheelchair user, the plaintiff benefits from and is entitled to use
26   wheelchair accessible facilities. By failing to provide accessible facilities, the
27   defendants denied the plaintiff full and equal access.
28     29. The failure to provide accessible facilities created difficulty and


                                              4

     Complaint
       Case 5:20-cv-08748-LHK Document 1 Filed 12/10/20 Page 5 of 9




1    discomfort for the Plaintiff.
2      30. The defendants have failed to maintain in working and useable
3    conditions those features required to provide ready access to persons with
4    disabilities.
5      31. The barriers identified above are easily removed without much
6    difficulty or expense. They are the types of barriers identified by the
7    Department of Justice as presumably readily achievable to remove and, in fact,
8    these barriers are readily achievable to remove. Moreover, there are numerous
9    alternative accommodations that could be made to provide a greater level of
10   access if complete removal were not achievable.
11     32. Plaintiff will return to the Gas Station to avail himself of its goods or
12   services and to determine compliance with the disability access laws once it is
13   represented to him that the Gas Station and its facilities are accessible.
14   Plaintiff is currently deterred from doing so because of his knowledge of the
15   existing barriers and his uncertainty about the existence of yet other barriers
16   on the site. If the barriers are not removed, the plaintiff will face unlawful and
17   discriminatory barriers again.
18     33. Given the obvious and blatant nature of the barriers and violations
19   alleged herein, the plaintiff alleges, on information and belief, that there are
20   other violations and barriers on the site that relate to his disability. Plaintiff will
21   amend the complaint, to provide proper notice regarding the scope of this
22   lawsuit, once he conducts a site inspection. However, please be on notice that
23   the plaintiff seeks to have all barriers related to his disability remedied. See
24   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
25   encounters one barrier at a site, he can sue to have all barriers that relate to his
26   disability removed regardless of whether he personally encountered them).
27
28   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS


                                               5

     Complaint
       Case 5:20-cv-08748-LHK Document 1 Filed 12/10/20 Page 6 of 9




1    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
2    Defendants.) (42 U.S.C. section 12101, et seq.)
3      34. Plaintiff re-pleads and incorporates by reference, as if fully set forth
4    again herein, the allegations contained in all prior paragraphs of this
5    complaint.
6      35. Under the ADA, it is an act of discrimination to fail to ensure that the
7    privileges, advantages, accommodations, facilities, goods and services of any
8    place of public accommodation is offered on a full and equal basis by anyone
9    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
10   § 12182(a). Discrimination is defined, inter alia, as follows:
11            a. A failure to make reasonable modifications in policies, practices,
12                or procedures, when such modifications are necessary to afford
13                goods,    services,    facilities,   privileges,    advantages,   or
14                accommodations to individuals with disabilities, unless the
15                accommodation would work a fundamental alteration of those
16                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
17            b. A failure to remove architectural barriers where such removal is
18                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
19                defined by reference to the ADA Standards.
20            c. A failure to make alterations in such a manner that, to the
21                maximum extent feasible, the altered portions of the facility are
22                readily accessible to and usable by individuals with disabilities,
23                including individuals who use wheelchairs or to ensure that, to the
24                maximum extent feasible, the path of travel to the altered area and
25                the bathrooms, telephones, and drinking fountains serving the
26                altered area, are readily accessible to and usable by individuals
27                with disabilities. 42 U.S.C. § 12183(a)(2).
28     36. When a business provides parking for its customers, it must provide


                                             6

     Complaint
       Case 5:20-cv-08748-LHK Document 1 Filed 12/10/20 Page 7 of 9




1    accessible parking.
2      37. Here, accessible parking has not been provided in conformance with the
3    ADA Standards.
4      38. When a business provides facilities such as door hardware, it must
5    provide accessible door hardware.
6      39. Here, accessible door hardware has not been provided in conformance
7    with the ADA Standards.
8      40. When a business provides paths of travel, it must provide accessible
9    paths of travel.
10     41. Here, accessible paths of travel have not been provided in conformance
11   with the ADA Standards.
12     42. The Safe Harbor provisions of the 2010 Standards are not applicable
13   here because the conditions challenged in this lawsuit do not comply with the
14   1991 Standards.
15     43. A public accommodation must maintain in operable working condition
16   those features of its facilities and equipment that are required to be readily
17   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
18     44. Here, the failure to ensure that the accessible facilities were available
19   and ready to be used by the plaintiff is a violation of the law.
20
21   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
22   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
23   Code § 51-53.)
24     45. Plaintiff repleads and incorporates by reference, as if fully set forth
25   again herein, the allegations contained in all prior paragraphs of this
26   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
27   that persons with disabilities are entitled to full and equal accommodations,
28   advantages, facilities, privileges, or services in all business establishment of


                                             7

     Complaint
        Case 5:20-cv-08748-LHK Document 1 Filed 12/10/20 Page 8 of 9




1    every kind whatsoever within the jurisdiction of the State of California. Cal.
2    Civ. Code §51(b).
3       46. The Unruh Act provides that a violation of the ADA is a violation of the
4    Unruh Act. Cal. Civ. Code, § 51(f).
5       47. Defendants’ acts and omissions, as herein alleged, have violated the
6    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
7    rights to full and equal use of the accommodations, advantages, facilities,
8    privileges, or services offered.
9       48. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
10   discomfort or embarrassment for the plaintiff, the defendants are also each
11   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
12   (c).)
13      49. Although the plaintiff encountered frustration and difficulty by facing
14   discriminatory barriers, even manifesting itself with minor and fleeting
15   physical symptoms, the plaintiff does not value this very modest physical
16   personal injury greater than the amount of the statutory damages.
17
18             PRAYER:
19             Wherefore, Plaintiff prays that this Court award damages and provide
20   relief as follows:
21           1. For injunctive relief, compelling Defendants to comply with the
22   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
23   plaintiff is not invoking section 55 of the California Civil Code and is not
24   seeking injunctive relief under the Disabled Persons Act at all.
25           2. Damages under the Unruh Civil Rights Act, which provides for actual
26   damages and a statutory minimum of $4,000 for each offense.
27           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
28   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.


                                                8

     Complaint
       Case 5:20-cv-08748-LHK Document 1 Filed 12/10/20 Page 9 of 9




1
     Dated: December 1, 2020      CENTER FOR DISABILITY ACCESS
2
3
4
                                  By: _______________________
5
                                        Amanda Seabock, Esq.
6                                       Attorney for plaintiff
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        9

     Complaint
